Citation Nr: 1529097	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-20 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for diabetes mellitus, Type II, to include as the result of in-service herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, Type II, to include as the result of in-service herbicide exposure.

3.  Entitlement to an evaluation in excess of 10 percent for a residual scar, post-excision, right side of neck.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified during a Board hearing, held by the undersigned, in February 2015.  A copy of the hearing transcript (Transcript) has been associated with the file.

The issues of entitlement to service connection for diabetes mellitus and entitlement to an evaluation in excess of 10 percent for a neck scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision dated in February 2009, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for diabetes mellitus.  The Veteran was notified of the denial by letter dated in February 2009, but he did not file a timely appeal or submit new and material evidence within a year following the rating decision.

2.  Evidence received since the February 2009 rating decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The unappealed February 2009 rating decision that denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008). 

2.  Evidence received since the February 2009 decision is new and material; the claim for entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a final decision dated in February 2009, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for diabetes mellitus.  The Veteran was notified of the denial by letter dated in February 2009, but he did not file a timely appeal or submit new and material evidence within a year following the rating decision.  This decision became final.

Pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO originally denied the Veteran's claim in February 2009 because evidence of record failed to demonstrate the Veteran's physical presence in Vietnam, which the Veteran freely admitted during his Board hearing.  See Transcript, p. 4.  Further, service department records did not show an in-service diabetes diagnosis, and Department of Defense lab testing revealed that his blood glucose level was normal (109 mg/dL) in July 1996.  Per the decision, a private treatment record from October 2009, authored nine years following separation, was the first diagnosis of diabetes within the record.  The Veteran did not appeal that decision, and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of additional VA treatment records, statements from the Veteran, and the Veteran's Board hearing transcript.  

The Veteran has claimed entitlement to service connection for diabetes mellitus.  Specifically, he contends that he felt "bad" from the time of separation, and that diabetes was originally diagnosed in 1994 or 1995.  

Following a review of the record, the most pertinent new evidence was gleaned during the Veteran's Board hearing, in which he testified that symptomatology preceding a diagnosis of diabetes in 1994 or 1995 existed prior to separation from active duty.  Prior to that testimony, there was no evidence of record alluding to in-service diabetic symptomatology or to a possible diagnosis of such within one year following separation from service.

In summation, evidence now of record clearly identifies a current diagnosis for diabetes, and the Veteran has testified that the underlying symptomatology compares favorably to that which occurred during his period of active duty.  As such, new and material evidence has been received sufficient to reopen the Veteran's claim.  The issue of entitlement to service connection for this disorder is addressed in the following section.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).  


ORDER

New and material evidence has been received sufficient to reopen a claim for entitlement to service connection for diabetes mellitus; the claim is reopened.


REMAND

In this case, the Veteran has maintained that diabetes mellitus, for which he carries a current diagnosis, began prior to his separation from active duty.  

The Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, his claim for service connection must be remanded for a comprehensive VA examination so as to determine whether his current diagnosis had its onset in, or is otherwise etiologically-related to his period of active service.  

The Board also notes that the Veteran alluded to VA treatment records, created shortly after separation from service, that included a diagnosis for diabetes.  He testified that he was diagnosed at a Naval Air Station while living in El Centro, California, in approximately 1995.  See Transcript, p. 5.  At present, the first such diagnosis within the record was provided nearly a decade after separation.  On remand, all outstanding VA treatment records should be obtained, to include from the time of separation in September 1993 to the present, as well as any records from a Naval Air Station located in or around El Centro, California.

With regard to the Veteran's increased rating claim, he testified during his Board hearing that his residual neck scar had increased in severity since the time of the most recent VA examination in January 2011.  See Transcript, p. 13.  As such, a VA examination in the appropriate specialty should be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of any outstanding VA outpatient records, from separation in September 1993 to the present, as well as any available records from a Naval Air Station located in or around El Centro, California, should be obtained and added to the claims folder.  

2.  Following completion of the above, to the extent possible, the RO/AMC shall schedule a VA examination to assess the etiology of the Veteran's diabetes mellitus, Type II.  The Veteran's claim folder should be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, to include the Veteran's testimony that he experienced diabetic-type symptomatology prior to separation in 1993.  

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Is it at least as likely as not that diabetes had its onset in service, within a year of service (i.e. by September 1994) or is otherwise etiologically-related to service.  Why or why not?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Schedule a VA examination to determine the current severity of the Veteran's residual scar, right neck.  

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


